Rothrock, J.
— It will be observed from the above statement that the issue presented was purely one of fact — whether the defendants were partners in said firm. It is not claimed that they were partners by any express agreement made between them and the active members of the concern who transacted its business with the public. The defendants were proprietors of a large mercantile establishment at Davenport, and a large part of the goods bought by True & Co. were purchased of them. It was sought to show that by the close relations between the ostensible partners and the defendants, and the manner of doing business between them, the defendants ought to be held as partners.
We have carefully examined the evidence in the case and unite in the conclusion that the district court correctly held that there was no evidence that defendants were members of the partnership, and that there was nothing in the case proper to be submitted to the jury. We need not set out and discuss the evidence.
The court sustained objections made by the defendants to certain evidence offered by the plaintiffs. We think these rulings were correct. The facts sought to be proved were too remote to be regarded as bearing upon the issue in the case.
Affirmed.